Action to recover moneys deposited to the credit of plaintiff in the office of the City Chamberlain of the City of New York, pursuant to an order of the Supreme Court. Plaintiff appeals from so much of an order as denies her motion for summary judgment against defendant City of New York, and grants said defendant’s cross motion for summary judgment dismissing the plaintiff’s complaint, and from the judgment entered thereon. Defendant City of New York appeals from so much of said order as grants the impleaded defendants’ motion for summary judgment dismissing its cross complaint against such impleaded defendants, and from the judgment entered pursuant thereto. Order and judgment insofar as appealed from unanimously affirmed, without costs. No opinion. Present — Close, P. J., Hagarty, Johnston, Adel and Aldrich, JJ.